Exhibit 10.10

 

WPS RESOURCES CORPORATION

DEFERRED COMPENSATION PLAN

As Amended and Restated Effective January 1, 2005

 

<PAGE>

 

WPS RESOURCES CORPORATION

DEFERRED COMPENSATION PLAN

    The WPS Resources Corporation Deferred Compensation Plan (the "Plan") has
been adopted to promote the best interests of WPS Resources Corporation (the
"Company") and the stockholders of the Company by attracting and retaining key
management employees and non-employee directors possessing a strong interest in
the successful operation of the Company and its subsidiaries or affiliates and
encouraging their continued loyalty, service and counsel to the Company and its
subsidiaries or affiliates. The Plan is amended and restated effective January
1, 2005 as set forth herein to reflect, among other things, the requirements of
the American Jobs Creation Act of 2004 and for the purpose of presenting the
Plan to the Company's shareholders for approval with respect to the number of
shares of WPS Resources Stock authorized for issuance under the Plan.

    Except as expressly provided herein, the Plan, as herein amended and
restated effective January 1, 2005, applies to (i) those employees who are
actively employed by the Company or a Participating Employer on January 1, 2005,
and who have been designated for participation by the Committee, and (ii)
non-employee directors of the Company and designated subsidiaries and
affiliates. Except as expressly provided herein, distribution of benefits to an
employee who retired from or terminated employment with the Company prior to
January 1, 2005, or a director who terminated from service with the Company
prior to January 1, 2005, shall be governed by the terms of the Plan (or
predecessor plan) as in effect on the date of the employee's or director's
retirement or termination of employment or service.

 

<PAGE> 



ARTICLE I.

DEFINITIONS AND CONSTRUCTION



    Section

1.01. Definitions.



    The following terms have the meanings indicated below unless the context in
which the term is used clearly indicates otherwise:

    (a)

Account: The record keeping account or accounts maintained to record the
interest of each Participant under the Plan. An Account is established for
record keeping purposes only and not to reflect the physical segregation of
assets on the Participant's behalf. To the extent relevant with respect to any
Participant, the Participant's overall Account shall include the subaccounts and
balances identified in Section 5.01, and may consist of such other subaccounts
or balances as the Committee may determine to be necessary or appropriate.



    (b)

Act: The Securities Act of 1933, as interpreted by regulations and rules issued
pursuant thereto, all as amended and in effect from time to time. Any reference
to a specific provision of the Act shall be deemed to include reference to any
successor provision thereto.



    (c)

Affiliate: A corporation, trade or business that, with the Company, forms part
of a controlled group of corporations, group of trades or businesses under
common control, or affiliated service group within the meaning of Code Section
414(b), (c) or (m).



    (d)

Annual Bonus Deferral: See Section 1.01(m)(iii).



    (e)

Available Investment Option: See Section 6.01(a).



    (f)

Base Compensation: The base salary or wage payable by a Participating Employer
to an Eligible Employee for services performed prior to reduction for
contributions by the Eligible Employee to this Plan or pre-tax or after-tax
contributions by the Eligible Employee to any other employee benefit plan
maintained by a Participating Employer, but exclusive of extraordinary payments
such as overtime, bonuses, meal allowances, reimbursed expenses, termination
pay, moving pay, commuting expenses, severance pay, non-elective deferred
compensation payments or accruals, stock options, or the value of
employer-provided fringe 



 

2

<PAGE>

 

benefits or coverage, all as determined in accordance with such uniform rules,
regulations or standards as may be prescribed by the Committee.

    (g)

Base Compensation Deferral: See Section 1.01(m)(i).



    (h)

Beneficiary: The person or entity designated by a Participant to be his or her
beneficiary for purposes of this Plan. If a Participant designates his or her
spouse as a beneficiary, such beneficiary designation automatically shall become
null and void on the date of the Participant's divorce or legal separation from
such spouse. If a valid designation of beneficiary is not in effect at time of
the Participant's death, the estate of the Participant is deemed to be the sole
beneficiary. If a beneficiary dies while entitled to receive distributions from
the Plan, any remaining payments shall be paid to the estate of that
beneficiary. Beneficiary designations shall be in writing, filed with the
Committee, and in such form as the Committee may prescribe for this purpose.



    (i)

Board: The Board of Directors of the Company.



    (j)

Code: The Internal Revenue Code of 1986, as interpreted by regulations and
rulings issued pursuant thereto, all as amended and in effect from time to time.
Any reference to a specific provision of the Code shall be deemed to include
reference to any successor provision thereto.



    (k)

Committee: The Compensation Committee of the Board (with respect to Eligible
Employee participation) or the Governance Committee of the Board (with respect
to Director participation).



    (l)

Company: WPS Resources Corporation, or any successor corporation.



    (m)

Deferral: An amount credited, in accordance with a Participant's election, to
the Participant's Account under the Plan in lieu of the current payment of an
equal amount of cash compensation to the Participant. Deferrals made after June
30, 2001 include the following:



> (i)
> 
> Base Compensation Deferral: A Deferral of all or a portion of an Eligible
> Employee's Base Compensation in accordance with Section 3.02.

 

3

<PAGE>

 

 

> (ii)
> 
> Director Deferral. A Deferral by a Director of all or a portion of his or her
> Director Fees in accordance with Section 4.02.
> 
> 
> 
> (iii)
> 
> Annual Bonus Deferral: A Deferral of all or a portion of an Eligible
> Employee's annual bonus award in accordance with Section 3.03.
> 
> 
> 
> (iv)
> 
> LTIP Deferral: A Deferral of all or a portion of the performance shares or
> other stock-based compensation awarded to an Eligible Employee under the
> Omnibus Plan, in accordance with Section 3.04.

    (n)

Director: A non-employee member of the Board, a non-employee member of the board
of directors of an Affiliate who is designated for participation by the Board,
and where the context so requires, a former director entitled to receive a
benefit hereunder



    (o)

Director Deferral: See Section 1.01(m)(ii).



    (p)

Director Fees: Those fees, other than fees designated for the Deferred Stock
Unit Account, payable to a Director for services rendered on the Board
(including attendance fees and fees for serving as a committee chair) or for
service on the board of directors of an Affiliate.



    (q)

Disability: The inability of a Participant to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as determined by the Committee.



    (r)

Eligible Employee: Subject to Section 2.02, a common law employee of a
Participating Employer who has been designated by the Committee as being
eligible to participate in this Plan and, where the context so requires, a
former employee entitled to receive a benefit hereunder.



    (s)

ERISA: The Employee Retirement Income Security Act of 1974, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to 



 

4

<PAGE>

 

time. Any reference to a specific provision of ERISA shall be deemed to include
reference to any successor provision thereto.

    (t)

Exchange Act: The Securities Exchange Act of 1934, as interpreted by regulations
and rules issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Exchange Act shall be deemed
to include reference to any successor provision thereto.



    (u)

Investment Options: The hypothetical investment accounts described in Article V
and such other investment options as the Committee may from time to time
determine (which may, but need not, be based upon one or more of the investment
options available under the Wisconsin Public Service Corporation Administrative
Employees Savings Plan).



    (v)

LTIP Deferral: See Section 1.01(m)(iv).



    (w)

Omnibus Plan: The WPS Resources Corporation 2001 Omnibus Incentive Compensation
Plan or the WPS Resources Corporation 2005 Omnibus Incentive Compensation Plan,
as required by the context.



    (x)

Participant: A Director and/or an Eligible Employee, as required by the context.



    (y)

Participating Employer: The Company and each Affiliate that, with the consent of
the Committee, participates in the Plan for the benefit of one or more
Participants.



    (z)

"Pre-2005 Account: See Section 5.01(a).



    (aa)

"Post-2004 Account: See Section 5.01(b).



    (bb)

Stock Unit Accounts: The Incentive Stock Unit Account described in Section 5.04,
the Deferred Stock Unit Account described in Section 5.05, the Base Stock Unit
Account described in Section 5.06, and the Prior Plan WPS Stock Unit Account
described in Section 5.07.



    (cc)

Trust: The WPS Resources Corporation Deferred Compensation Trust or other
funding vehicle which may from time to time be established, as amended and in
effect from time to time.



 

5

<PAGE>

 

    (dd)

Valuation Date: See Section 6.01(e).



    (ee)

WPS Resources Stock: The common stock, $1.00 par value, of the Company.



    (ff)

WPS Resources Stock Units: The hypothetical shares of WPS Resources Stock that
are credited to the Stock Unit Accounts in accordance with Sections 5.04, 5.05,
5.06 and 5.07.



    Section

1.02. Construction and Applicable Law.



    (a)

Wherever any words are used in the masculine, they shall be construed as though
they were used in the feminine in all cases where they would so apply; and
wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.



    (b)

This Plan is intended to be a plan of deferred compensation maintained for a
select group of management or highly compensated employees as that term is used
in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Wisconsin to the
extent such laws are not preempted by federal law. In case any provision of the
Plan is held illegal or invalid for any reason, the illegality or invalidity
will not affect the remaining parts of the Plan, but the Plan shall, to the
extent possible, be construed and enforced as if the illegal or invalid
provision had never been inserted.



 

6

<PAGE>

 

 

 

ARTICLE II.

PARTICIPATION



    Section

2.01. Eligibility.



    (a)

A Director shall be eligible to participate in the Plan.



    (b)

An employee shall be eligible to participate in the Plan only if the employee is
employed by a Participating Employer and if the employee has been designated as
an Eligible Employee by the Committee. When designating an employee as an
Eligible Employee, the Committee, in its sole discretion, may designate the
employee for participation in the entire Plan or any part thereof.



    Section

2.02. Certain Transfers of Employment.



    If determined by the Committee to be consistent with the requirements of
Code Section 409A and if directed by the Committee, a Participant whose
employment is transferred to a corporation or other entity (the "Transferee
Employer") that is not a Participating Employer, but in which the Company or an
Affiliate holds an ownership interest, then until the earliest to occur of (a)
the date on which the Participant ceases to be employed by such Transferee
Employer, (b) the date on which the Company or an affiliate of the Company no
longer holds an ownership interest in the Transferee Employer, or (c) such other
date determined by the Committee, the Participant shall be treated as if he or
she were still actively employed by a Participating Employer. The foregoing rule
shall apply only for the purpose of determining whether the Participant has
terminated employment for purposes of the distribution provisions of Articles
VII and VIII; it shall not apply, and the Participant shall not be entitled to
make additional Deferrals, with respect to remuneration attributable to services
rendered with the Transferee Employer. The Committee may promulgate such
additional rules as may be necessary or desirable in connection with any such
transfer of employment.

 

7

<PAGE>

 

 

ARTICLE III.

EMPLOYEE DEFERRED COMPENSATION



    Section

3.01. Application. This Article III applies to Participants other than
Directors.



    Section

3.02. Deferrals Of Base Compensation.



    (a)

Amount. A Participant may elect, in such form and manner as the Committee may
prescribe, to defer payment of a portion of the Base Compensation that would
otherwise be paid to the Participant. A Participant's election shall specify the
percentage (in increments of 1% to a maximum of 100% or such lesser amount or
percentage as may be established by the Committee, or as may be necessary in
order to comply with applicable withholding obligations, whether attributable to
withholdings required under applicable law or other authorized withholdings) of
the Participant's Base Compensation that the Participant wishes to defer.



    (b)

Initial Deferral Election. In the case of a Participant who has been designated
for participation for the first time and who completes a Deferral election
within 30 days of becoming eligible to participate in the Plan, the
Participant's validly executed Deferral election shall become effective with
respect to services to be performed subsequent to the election or on such later
date as determined by the Committee for reasons of administrative convenience.
If the Participant does not submit a Deferral election during the initial 30 day
election period, the Participant may thereafter elect to defer payment of Base
Compensation by submitting a validly executed Deferral election to the
Committee, but the election shall become effective and shall apply only to Base
Compensation for services performed on or after January 1 of the calendar year
following the calendar year during which the election is received and accepted
by the Committee, or as soon thereafter as practicable. A Participant's Deferral
election, once effective, shall remain in effect until modified by the
Participant in accordance with subsection (c) below or otherwise revoked in
accordance with Plan rules.



    (c)

Revised Deferral Election. Except to the extent that the Committee is permitted
to give earlier effect to a Participants revocation or revision to his or her
Deferral election in accordance with regulations promulgated by the Secretary of
the Treasury under Code Section 409A, a Participant's Deferral election, once
effective with respect to a calendar year, may not be revoked or modified with
respect to Base Compensation for services performed in that calendar 



 

8

<PAGE>

 

year. A Participant may modify his or her then current Deferral election by
filing a revised Deferral election form, properly completed and signed, with the
Committee. However, except to the extent that the Committee is permitted to give
earlier effect to a Participant's revised election in accordance with
regulations promulgated by the Secretary of the Treasury under Code Section
409A, the revised election will be effective only with respect to Base
Compensation for services performed on or after January 1 of the calendar year
following the calendar year during which the revised election is received and
accepted by the Committee, or as soon thereafter as practicable. A Participant's
revised Deferral election, once effective, shall remain in effect until again
modified by the Participant under this subsection (c) or otherwise revoked in
accordance with Plan rules.

    Section

3.03. Deferrals of Annual Bonus Awards.



    A Participant may irrevocably elect, in such form and manner as the
Committee may prescribe, to defer payment of a portion of the annual cash bonus
that is awarded and that would otherwise be paid to the Participant with respect
to any year. A Participant's election shall specify the percentage (in
increments of 1% to a maximum of 100% or such lesser amount or percentage as may
be established by the Committee, or as may be necessary in order to comply with
applicable withholding obligations, whether attributable to withholdings
required under applicable law or other authorized withholdings) of the
Participant's annual cash bonus that the Participant wishes to defer. In the
case of any award that is not performance-based compensation for purposes of
Code Section 409A, a validly executed Deferral election shall be effective only
if the Deferral election is received and accepted by the Committee prior to the
last day of the calendar year preceding the calendar year for which the annual
bonus is paid, or by such other time as provided in regulations promulgated by
the Secretary of the Treasury. In the case of any award that is
performance-based compensation for purposes of Code Section 409A, a validly
executed Deferral election shall become effective with respect to the annual
bonus that may be awarded to the Participant with respect to a calendar year if
the Participant's Deferral election is received and accepted by the Committee at
least 6 months prior to the end of the (calendar year) performance period for
the bonus, or by such earlier (but not later) date as the Committee may
establish. A Participant's election to defer an annual bonus award shall be
effective only for the year to which the election relates, and shall not carry
over from year to 

 

9

<PAGE>

 

year. Notwithstanding the foregoing, a Participant's election to defer all or a
portion of an award shall not be effective with respect to an award paid after
the Participant's termination of employment if distribution to the Participant
in accordance with Article VII or Article VIII has commenced.

    Section

3.04. Deferral of LTIP Share Awards.



    A Participant may irrevocably elect, in such form and manner as the
Committee may prescribe, to defer payment of a portion of any performance share
or other stock-based compensation awarded to the Participant under the Omnibus
Plan. A Participant's election shall specify the whole number of shares (up to
100% of such shares or such lesser number or percentage as may be established by
the Committee, or as may be necessary in order to comply with applicable
withholding obligations, whether attributable to withholdings required under
applicable law or other authorized withholdings) of the Participant's award that
the Participant wishes to defer. In the case of any award that is not
performance-based compensation for purposes of Code Section 409A, a validly
executed Deferral election shall be effective only if the Deferral election is
received and accepted by the Committee prior to the last day of the
Participant's tax year preceding the year during which the service period for
the award begins, or by such other time as provided in regulations promulgated
by the Secretary of the Treasury. In the case of any award that is
performance-based compensation for purposes of Code Section 409A, a validly
executed Deferral election shall become effective with respect to shares to be
earned by the Participant with respect to any Omnibus Plan performance period if
the Participant's Deferral election is received and accepted by the Committee at
least 6 months prior to the end of such performance period or by such earlier
(but not later) date as the Committee may establish. A Participant's election to
defer an award shall be effective only for the Omnibus Plan service period or
performance period to which the election relates, and a Participant's election
does not carry over from performance period to performance period or from
service period to service period. A Participant's LTIP Deferral will be
automatically credited to the Participant's Incentive Stock Unit Account.
Notwithstanding the foregoing, (a) a Participant's election to defer all or a
portion of an award shall not be effective with respect to an award paid after
the Participant's termination of employment if distribution to the Participant
in accordance with Article VII or Article VIII has commenced, and (b) a
Participant may defer the receipt of 

 

10

<PAGE>

 

shares upon exercise of a stock option or stock appreciation right only if and
to the extent authorized by the Committee and in accordance with procedures
designated by the Committee for purposes of complying with the requirements of
Code Section 409A.

    Section

3.05. Matching Contribution Credits.



    (a)

Allocation of Credits. A Participant who is a participant in the Wisconsin
Public Service Corporation Administrative Employees' Savings Plan ("Savings
Plan") and who makes Base Compensation Deferrals and/or Annual Bonus Deferrals
under this Plan shall be entitled to a matching contribution credit, determined
as of December 31 of each year, equal to the difference (if any) between:



> (i)
> 
> The value of the matching contribution that the Participant would have
> received under the Savings Plan, if Base Compensation Deferrals and Annual
> Bonus Deferrals made by the Participant under this Plan were instead treated
> as "compensation" under the Savings Plan for purposes of applying the
> Participant's Deferral election under the Savings Plan; provided that all
> limits and restrictions otherwise imposed under the Savings Plan, including
> the maximum compensation limit under Section 401(a)(17) of the Code, shall
> continue to apply; and
> 
> 
> 
> (ii)
> 
> The value of the matching contribution actually received by the Participant
> for that year under the Savings Plan.

    (b)

Investment of Credits. A Participant's matching contribution credit will be
automatically credited to the Participant's Incentive Stock Unit Account.



    Section

3.06. Other Deferrals and Credits. The Committee, in its discretion, may, with
respect to any Participant, determine that the Participant is eligible to make
Deferrals with respect to additional components of the Participant's
remuneration or receive employer contribution credits in addition to the credits
described herein. In no event, however, shall the Committee authorize such
additional Deferrals or credits unless the Committee has first 



 

11

<PAGE>

 

determined that the Deferrals or credits have been elected or authorized in a
manner that will not result in the imposition of tax under Code Section 409A.

    Section

3.07. Involuntary Termination of Deferral Elections.



    A Participant's Deferral elections shall be automatically revoked upon the
Participant's termination of employment from the Participating Employers, unless
the Committee determines otherwise in accordance with the requirements of Code
Section 409A. In addition, and subject to Code Section 409A, a Participant's
Deferral election will terminate if the Committee determines that the
Participant is no longer eligible to participate in the Plan or that revocation
of a Participant's eligibility is necessary or desirable in order for the Plan
to qualify under ERISA as a plan of deferred compensation for a select group of
management or highly compensated employees.

    Section

3.08. 2005 Transitional Rules. Notwithstanding the rules otherwise set forth in
this Article III regarding the timing of Deferral elections, and in accordance
with Internal Revenue Service Notice 2005-1:



    (a)

A Participant, no later than March 1, 2005 (or such earlier date as the
Committee may prescribe), may prospectively revise (upward or downward) his or
her prior Deferral election with respect to 2005 Base Compensation that has not
been paid or become payable at the time of the revised election. This includes
the revision of a prior Deferral election (or deemed Deferral election) in which
the Participant elected not to defer any amount.



    (b)

A Participant, no later than March 1, 2005 (or such earlier date as the
Committee may prescribe), may revise (upward or downward) his or her prior
Deferral election with respect to (i) the 2004 annual bonus (the Participant's
right to and amount of which is determined, and absent a Deferral election would
be payable, in 2005), (ii) the 2005 annual bonus (the Participant's right to and
amount of which is determined, and absent a Deferral election would payable, in
2006), (iii) the 2002-2004 Omnibus Plan bonus (the Participant's right to and
the amount of which is determined, and absent a Deferral election would be
payable, in 2005), and (iv) the 2003-2005 Omnibus Plan bonus (the Participant's
right to and the amount of which is determined, and absent a Deferral election
would be payable, in 2006). Each of the foregoing 



 

12

<PAGE>

 

incentive bonus amounts (if awarded) is subject to the requirements of Code
Section 409A and, absent a Deferral election, would be payable after the latest
election date established for that bonus award. The right to revise a prior
Deferral election includes the revision of a prior Deferral election (or deemed
Deferral election) in which the Participant elected not to defer any amount.

    (c)

On or before December 31, 2005, the Committee may (but need not) permit a
Participant who has made a Deferral election with respect to one or more of the
compensation categories described in subsections (a) and (b) above, to cancel
any such Deferral election, in whole or in part, in accordance with Code Section
409A.



 

13

<PAGE>

 

 

ARTICLE IV.

DIRECTOR DEFERRED COMPENSATION



    Section

4.01. Application. This Article IV applies only to Directors.



    Section

4.02. Deferrals Of Director Fees.



    (a)

Amount. A Director may elect, in such form and manner as the Committee may
prescribe, to defer payment of all or a portion of the Director Fees that would
otherwise be paid to the Director. A Director's election shall specify the
percentage (in increments of 1% to a maximum of 100% or such lesser amount or
percentage as may be established by the Committee, or as may be necessary in
order to comply with applicable withholding obligations, whether attributable to
withholdings required under applicable law or other authorized withholdings) of
the Director Fees that the Director wishes to defer.



    (b)

Initial Deferral Election. In the case of a Director who has become eligible for
participation for the first time, and who completes a Deferral election within
30 days of becoming eligible to participate in the Plan, the Director's validity
executed Deferral election shall become effective with respect to services to be
performed subsequent to the election or on such later date as determined by the
Committee for reasons of administrative convenience. If the Director does not
submit an initial Deferral election during the initial 30 day election period,
the Director may thereafter elect to defer the payment of Director Fees by
submitting a validly executed Deferral election to the Committee, but the
election shall become effective and shall apply only to Directors Fees for
services performed on or after January 1 of the calendar year following the
calendar year in which the election is received and accepted by the Committee,
or as soon thereafter as practicable. A Director's Deferral election, once
effective, shall remain in effect until modified by the Director in accordance
with subsection (c) below or otherwise revoked in accordance with Plan rules.



    (c)

Revised Deferral Election. Except to the extent that the Committee is permitted
to give earlier effect to a Director's revocation or revision to his or her
Deferral election in accordance with regulations promulgated by the Secretary of
the Treasury under Code Section 409A, a Director's Deferral election, once
effective with respect to a calendar year, may not be modified or revoked with
respect to Director Fees for services performed in that calendar year. A
Director may modify his or her then current Deferral election by filing a
revised Deferral 



 

14

<PAGE>

 

election form, properly completed and signed, with the Committee. However,
except to the extent that the Committee is permitted to give earlier effect to a
Participants revision to his or her Deferral election in accordance with
regulations promulgated by the Secretary of the Treasury under Code Section
409A, the revised election will be effective with respect to Director Fees for
services performed on or after January 1 of the calendar year following the
calendar year during which the revised election is received and accepted by the
Committee, or as soon thereafter as practicable. A Director's revised Deferral
election, once effective, shall remain in effect until again modified by the
Director in accordance with this subsection (c) or otherwise revoked in
accordance with Plan rules.

    Section

4.03. Deferred Stock Units.



    The Board may from time to time direct that a portion of the remuneration to
be earned by a Director for service on the Board shall be credited under this
Plan in the form of Deferred Stock Units. Except to the extent that the
Committee is permitted to give earlier effect to a direction in accordance with
regulations promulgated by the Secretary of the Treasury under Code Section
409A, any such direction shall be effective with respect to remuneration to be
earned by the Director on and after January 1 of the calendar year following the
date of such direction, and shall continue in effect through December 31 of the
calendar year in which modified or revoked by a subsequent direction of the
Board. The Board's direction may provide either for the direct credit of
Deferred Stock Units or for the mandatory deferral of a prescribed amount of
cash remuneration that will be converted into WPS Stock Units in accordance with
Section 5.05(b) below.

     Section

4.04. Involuntary Termination of Deferral Elections.



    A Director's Deferral elections shall be automatically revoked upon the
Director's termination of service with the Participating Employers, unless the
Committee determines otherwise in accordance with Code Section 409A. In
addition, and subject to Code Section 409A, a Director's Deferral election will
terminate if the Committee determines that the Director is no longer eligible to
participate in the Plan.

 

15

<PAGE>

 

     Section

4.05. 2005 Transitional Rules. Notwithstanding the rules otherwise set forth in
this Article IV regarding the timing of Deferral elections, and in accordance
with Internal Revenue Service Notice 2005-1:



    (a)

A Director, no later than March 1, 2005 (or such earlier date as the Committee
may prescribe), may prospectively revise (upward or downward) his or her prior
Deferral election with respect to 2005 Director Fees that has not been paid or
become payable at the time of the revised election. This includes the revision
of a prior Deferral election (or deemed Deferral election) in which the Director
elected not to defer any amount.



    (b)

On or before December 31, 2005, the Committee may (but need not) permit a
Director who has made a Deferral election with respect to 2005 Director Fees, to
cancel such Deferral election, in whole or in part.



 

16

<PAGE>

 

 

ARTICLE V.

ACCOUNTS AND HYPOTHETICAL INVESTMENT OPTIONS



    Section

5.01. Participant Accounts.



    To the extent relevant, a Participant's Account shall consist of the
following subaccounts or balances:

    (a)

The "Pre-2005 Account", to record the Participant's interest with respect to
Deferrals or contribution credits made prior to January 1, 2005, together with
any earnings or loss thereon through the date of distribution from the Plan, and
which shall consist of the following:



> (i)
> 
> "Reserve Account A", reflecting the Participant's entire interest in Reserve
> Account A;
> 
> 
> 
> (ii)
> 
> "Pre-July 1, 2001 Reserve Account B", reflecting the portion of the
> Participant's balance in Reserve Account B that is attributable to Deferrals
> made through June 30, 2001, together with all credits of interest equivalent
> on such Deferrals through the date of distribution from the Plan;
> 
> 
> 
> (iii)
> 
> "July 1, 2001 Through December 31, 2004 Reserve Account B", reflecting the
> portion of the Participant's balance in Reserve Account B that is attributable
> to Deferrals made after June 30, 2001 and through December 31, 2004, together
> with all credits of interest equivalent on such Deferrals through the date of
> distribution from the Plan;
> 
> 
> 
> (iv)
> 
> "Pre-2005 Incentive Stock Unit Account", reflecting the portion of the
> Participant's balance in the Incentive Stock Unit Account that is attributable
> to Annual Bonus Deferrals, LTIP Deferrals and matching contribution credits
> made after June 30, 2001 and through December 31, 

 

17

<PAGE>

 

 

> 2004, together with earnings or loss thereon through the date of distribution
> from the Plan;
> 
> (v)
> 
> "Pre-2005 Deferred Stock Unit Account", reflecting the portion of the
> Participant's Deferred Stock Unit Account that is attributable to Deferred
> Stock Units allocated to a Director through December 31, 2004, and any
> earnings or loss thereon through the date of distribution from the Plan;
> 
> 
> 
> (vi)
> 
> "Pre-2005 Base Stock Unit Account", reflecting the portion of the
> Participant's balance in the Base Stock Unit Account that is attributable to
> Deferrals made after June 30, 2001 and through December 31, 2004, and any
> earnings or loss thereon through the date of distribution from the Plan;
> 
> 
> 
> (vii)
> 
> "Prior Plan WPS Stock Unit Account", reflecting the Participant's entire
> interest in the Prior Plan WPS Stock Unit Account; and
> 
> 
> 
> (viii)
> 
> Pre-2005 Other Investments Account", reflecting the Participant's balance in
> any other Investment Option that is attributable to Deferrals made after June
> 30, 2001 and through December 31, 2004, and any earnings or loss thereon
> through the date of distribution from the Plan.

    (b)

The "Post-2004 Account", to record the Participant's interest with respect to
Deferrals or contribution credits made after December 31, 2004, together with
any earnings or loss thereon through the date of distribution from the Plan, and
which shall consist of the following:



> (i)
> 
> "Post-2004 Reserve Account B", reflecting the portion of the Participant's
> balance in Reserve Account B that is attributable to Deferrals made after
> December 31, 2004, 

 

18

<PAGE>

 

 

> together with all credits of interest equivalent on such Deferrals through the
> date of distribution from the Plan;
> 
> (ii)
> 
> "Post-2004 Incentive Stock Unit Account", reflecting the portion of the
> Participant's balance in the Incentive Stock Unit Account that is attributable
> to Annual Bonus Deferrals, LTIP Deferrals and matching contribution credits
> made after December 31, 2004, and any earnings or loss thereon through the
> date of distribution from the Plan;
> 
> 
> 
> (iii)
> 
> "Post-2004 Deferred Stock Unit Account", reflecting the portion of the
> Participant's Deferred Stock Unit Account that is attributable to Deferred
> Stock Units allocated to a Director after December 31, 2004, and any earnings
> or loss thereon through the date of distribution from the Plan;
> 
> 
> 
> (iv)
> 
> "Post-2004 Base Stock Unit Account", reflecting the portion of the
> Participant's balance in the Base Stock Unit Account that is attributable to
> Deferrals made after December 31, 2004, and any earnings or loss thereon
> through the date of distribution from the Plan; and
> 
> 
> 
> (v)
> 
> "Post-2004 Other Investments Account", reflecting the Participant's balance in
> any other Investment Option that is attributable to Deferrals made after
> December 31, 2004, and any earnings or loss thereon through the date of
> distribution from the Plan.

    Section

5.02. Reserve Account A.



    (a)

Limited Purpose Account. Reserve Account A is limited to compensation or
director fees deferred by a Participant prior to January 1, 1996, together with
attributed earnings on such deferrals. Except for attributed earnings as
described below, no further deferrals, contributions or credits of any kind will
be made to this account on behalf of a Participant.



 

19

<PAGE>

 

    (b)

Crediting of Interest Equivalent. Reserve Account A will be credited with an
interest equivalent on the balance in the account from time to time during the
year. Unless the Committee prescribes an alternate method, the annual interest
equivalent rate (on a non-compounded basis) will be the greater of:



> (i)
> 
> six percent (6.0%); or
> 
> 
> 
> (ii)
> 
> a rate equal to the consolidated return on common shareholders' equity of the
> Company and all consolidated subsidiaries (ROE); provided, however, that
> unless the Committee determines otherwise, this Paragraph (ii) will not apply
> to a Participant following termination of employment if the Participant's
> termination of employment with the Company and its Affiliates occurs prior to
> attainment of age 55 and prior to the occurrence of a Change in Control (as
> defined in Section 10.01). For the months of April through September, ROE
> means the consolidated return on equity of the Company and all consolidated
> subsidiaries for the twelve (12) months ended on the preceding February 28 (or
> 29) as calculated pursuant to the Company's standard accounting procedure for
> financial reporting to shareholders. For the months October through March, ROE
> means return on equity as described above for the twelve (12) months ended on
> the preceding August 31.

    (c)

Revised Rate. Subject to Article X, the Committee may revise the interest
equivalent rate or the manner in which it is calculated, but in no event shall
the rate be less than six percent (6%) per annum. Any such revised rate shall be
effective with the calendar month following such action by the Committee.



 

20

<PAGE>

 

     Section

5.03. Reserve Account B.



    (a)

Availability. Reserve Account B is an Available Investment Option with respect
to the deemed investment of Base Compensation Deferrals, Director Deferrals and
Annual Bonus Deferrals. The Account is credited with earnings equivalent based
upon a percentage of the Company's return on equity for the year.



    (b)

Crediting of Interest Equivalent. Reserve Account B will be credited with an
interest equivalent on the balance in the account from time to time during the
year. Unless the Committee prescribes an alternate method, the annual interest
equivalent rate (on a non-compounded basis) will be the greater of:



> (i)
> 
> six percent (6.0%); or
> 
> 
> 
> (ii)
> 
> a rate equal to seventy percent (70%) of the consolidated return on common
> shareholders equity of the Company and all consolidated subsidiaries (ROE);
> provided, however, that unless the Committee determines otherwise, this
> Paragraph (ii) will not apply to a Participant following termination of
> employment if the Participant's termination of employment with the Company and
> its Affiliates occurs prior to attainment of age 55 and prior to the
> occurrence of a Change in Control (as defined in Section 10.01). For the
> months of April through September, ROE means the consolidated return on equity
> of the Company and all consolidated subsidiaries for the twelve (12) months
> ended on the preceding February 28 (or 29) as calculated pursuant to the
> Company's standard accounting procedure for financial reporting to
> shareholders. For the months October through March, ROE means return on equity
> as described above for the twelve (12) months ended on the preceding August
> 31.

 

21

<PAGE>

 

    (c)

Revised Rate. Subject to Article X, the Committee may revise the interest
equivalent rate or the manner in which it is calculated, but in no event shall
the rate be less than six percent (6%) per annum. Any such revised rate shall be
effective with the calendar month following such action by the Committee.



    Section

5.04. Incentive Stock Unit Account.



    (a)

Limited Purpose "Buy Only" Account. The Incentive Stock Unit Account is a "buy
only" account limited to (i) Annual Bonus Deferrals that are made after June 30,
2001 pursuant to Section 3.03 and that the Participant elects to be credited to
the Incentive Stock Unit Account in accordance with Section 6.01(c), (ii) LTIP
Deferrals made after June 30, 2001 pursuant to Section 3.04, and (iii) matching
contribution credits made after June 30, 2001 pursuant to Section 3.05.



    (b)

Conversion to WPS Stock Units. All eligible Deferrals made by or on behalf of a
Participant and allocated to the Incentive Stock Unit Account and all of a
Participant's matching contribution credits under Section 3.05 (the "Incentive
Stock Unit Convertible Amount") are converted, for record keeping purposes, into
whole and fractional WPS Resources Stock Units, with fractional units calculated
to four decimal places. The conversion shall be accomplished by dividing each
Participant's Incentive Stock Unit Convertible Amount by the closing price of a
share of WPS Resources Stock on the date on which the Deferral or credit would
otherwise have been paid to the Participant, as reported in the Wall Street
Journal's New York Stock Exchange Composite Transaction listing. Likewise, any
dividends that would have been payable on the WPS Resources Stock Units credited
to a Participant's Incentive Stock Unit Account had such Units been actual
shares of WPS Resources Stock shall be converted, for record keeping purposes,
into whole and fractional WPS Resources Stock Units based on the closing price
of a share of WPS Resources Stock on the dividend date.



    Section

5.05. Deferred Stock Unit Account.



    (a)

Limited Purpose "Buy Only" Account. A Director's Deferred Stock Unit Account is
a "buy only" account limited to Deferred Stock Units allocated to the Director
in 



 

22

<PAGE>

 

accordance with Section 4.03. The Director is not able to exercise investment
discretion with respect to his or her Deferred Stock Unit Account.

    (b)

Conversion to WPS Stock Units. All Deferred Stock Unit amounts directed by the
Board in accordance with Section 4.03 shall be credited to the Director's
Deferred Stock Unit Account. If the Board directs that a Director be credited
with a prescribed number of WPS Resources Stock Units, the number of units so
prescribed shall be credited to the Director's Deferred Stock Unit Account. If
the Board directs that a Director be credited with WPS Resources Stock Units
with a prescribed value, the value to be credited (the "Deferred Stock Unit
Convertible Amount") will be converted, for record keeping purposes, into whole
and fractional WPS Resources Stock Units, with fractional units calculated to
four decimal places. The conversion shall be accomplished by dividing each
Director's Deferred Stock Unit Convertible Amount by the closing price of a
share of WPS Resources Stock on the effective date of the grant, as reported in
the Wall Street Journal's New York Stock Exchange Composite Transactions
listing. Any dividends that would have been payable on the WPS Resources Stock
Units credited to a Director's Deferred Stock Unit Account had such Units been
actual shares of WPS Resources Stock shall be converted, for record keeping
purposes, into whole and fractional WPS Resources Stock Units based on the
purchase price at which shares of WPS Resources Stock were purchased under the
WPS Resources Corporation Stock Investment Plan on the purchase date that is
coincident with or closest to the dividend date.



    Section

5.06. Base Stock Unit Account.



    (a)

Availability. The Base Stock Unit Account is an Available Investment Option with
respect to the deemed investment of Base Compensation Deferrals, Director
Deferrals and Annual Bonus Deferrals that are made after June 30, 2001 and that
the Participant elects to have credited to the Base Stock Unit Account in
accordance with Section 6.01(b) and (c).



    (b)

Conversion to WPS Stock Units. All eligible Deferrals made by or on behalf of a
Participant and allocated to the Base Stock Unit Account (the "Base Stock Unit
Convertible Amount") are converted, for record keeping purposes, into whole and
fractional WPS Resources Stock Units, with fractional units calculated to four
decimal places. The conversion shall be accomplished by dividing each
Participant's Base Stock Unit Convertible Amount by the closing 



 

23

<PAGE>

 

price of a share of WPS Resources Stock on the date on which the Deferral would
otherwise have been paid to the Participant, as reported in the Wall Street
Journal's New York Stock Exchange Composite Transaction listing. Likewise, any
dividends that would have been payable on the WPS Resources Stock Units credited
to a Participant's Base Stock Unit Account had such Units been actual shares of
WPS Resources Stock shall be converted, for record keeping purposes, into whole
and fractional WPS Resources Stock Units based on the closing price of a share
of WPS Resources Stock on the dividend date.

    (c)

Conversion from WPS Stock Units. If a Participant elects under Section 6.01(f)
to reallocate all or any portion of his or her Base Stock Unit Account among the
other Available Investment Options, the WPS Resources Stock Units to which such
election relates shall be converted, for record keeping purposes, into an amount
equal to the product of such units and the closing price of a share of WPS
Resources Stock, on the effective date of such reallocation, as reported in the
Wall Street Journal's New York Stock Exchange Composite Transaction listing.



    (d)

Securities Law Restrictions. Notwithstanding anything to the contrary herein,
all reallocation elections under Section 6.01(f) by a Participant who is subject
to Section 16 of the Exchange Act are subject to review by the Committee prior
to implementation. Further, the following reallocation transactions under
Section 6.01(f) by a Participant who is subject to Section 16 of the Exchange
Act are prohibited: (i) elections to reallocate the deemed investment of the
affected Participant's Account into WPS Resources Stock Units within six (6)
months of an election to reallocate deemed investments out of WPS Resources
Stock Units; and (ii) elections to reallocate the deemed investment of the
affected Participant's Account out of WPS Resources Stock Units within six (6)
months of an election to reallocate deemed investments into WPS Resources Stock
Units (collectively, "Prohibited Transactions"). All Prohibited Transactions are
void. In accordance with Section 11.02, the Committee may restrict additional
transactions, or impose other rules and procedures, to the extent deemed
desirable by the Committee in order to comply with the Exchange Act, including,
without limitation, application of the review and approval provisions of this
Section 5.06(d) to Participants who are not subject to Section 16 of the
Exchange Act.



 

24

<PAGE>

 

    Section

5.07. Prior Plan WPS Stock Unit Account.



    (a)

Limited Purpose Account. The Prior Plan WPS Stock Unit Account is limited to WPS
Resources Stock Units credited to a Participant under the Plan (or a predecessor
plan) through June 30, 2001, together with such additional WPS Resources Stock
Units as are credited in accordance with subsection (b) below based on deemed
dividends on such WPS Resources Stock Units.



    (b)

Dividend Credits. Any dividends that would have been payable on the WPS
Resources Stock Units credited to a Participant's Prior Plan WPS Stock Unit
Account had such Units been actual shares of WPS Resources Stock shall be
converted, for record keeping purposes, into whole and fractional WPS Resources
Stock Units, and shall be credited to the Prior Plan WPS Stock Unit Account,
based on the closing price of a share of WPS Resources Stock on the dividend
date.



 

25

<PAGE>

 

ARTICLE VI.

ACCOUNTING AND HYPOTHETICAL INVESTMENT ELECTIONS



    Section

6.01. Hypothetical Investment of Participant Accounts.



    (a)

Available Investment Options.



> (i)
> 
> For purposes of directing the deemed investment of Base Compensation Deferrals
> and Director Deferrals under subsection (b) below and for purposes of
> reallocating the deemed investment of the Participant's Account under
> subsection (f) below, the Available Investment Options shall be all of the
> Investment Options other than Reserve Account A, the Prior Plan WPS Stock Unit
> Account, the Incentive Stock Unit Account and the Deferred Stock Unit Account.
> 
> 
> 
> (ii)
> 
> For purposes of directing the deemed investment of Annual Bonus Deferrals
> under subsection (c) below, the Available Investment Options shall be all of
> the Investment Options other than Reserve Account A, the Prior Plan WPS Stock
> Unit Account and the Deferred Stock Unit Account.

    (b)

Deemed Investment of Base Compensation Deferrals and Director Deferrals. In
accordance with uniform rules prescribed by the Committee, each Participant
shall designate, in writing or in such other manner as the Committee may
prescribe, how Base Compensation Deferrals or Director Deferrals made while the
designation is in effect are credited among the Available Investment Options.
When selecting more than one Available Investment Option, the Participant shall
designate, in whole multiples of 1% or such other percentage determined by the
Committee, the percentage of his or her Base Compensation Deferrals or Director
Deferrals to be credited to each Available Investment Option. If the Participant
fails to make a timely and complete investment designation, he or she shall be
deemed to have elected that 100% of his or her Base Compensation Deferrals or
Director Deferrals be credited to Reserve Account B or such other of the
Available Investment Options specified by the Committee for this purpose. A 



 

26

<PAGE>

 

Participant's investment election or deemed investment election shall become
effective beginning with the first payroll period commencing or payment date
occurring on or after the date on which the election is received and accepted by
the Committee, or such other date established by the Committee for this purpose,
and shall remain in effect unless and until modified by a subsequent election
that becomes effective in accordance with the rules of this subsection.

    (c)

Deemed Investment of Annual Bonus Deferrals. In accordance with uniform rules
prescribed by the Committee, each Participant shall designate, in writing or in
such other manner as the Committee may prescribe, how Annual Bonus Deferrals
made while the designation is in effect are credited among the Available
Investment Options. When selecting more than one Available Investment Option,
the Participant shall designate, in whole multiples of 1% or such other
percentage determined by the Committee, the percentage of his or her Annual
Bonus Deferrals to be credited to each Available Investment Option; provided,
that with respect to any portion of the Annual Bonus Deferral that the
Participant allocates to the Incentive Stock Unit Account, the amount allocated
to such account will be 105% of the amount designated by the Participant for
deferral into the Incentive Stock Unit Account. If the Participant fails to make
a timely and complete investment designation, he or she shall be deemed to have
elected that 100% of his or her Annual Bonus Deferral be credited to Reserve
Account B or such other Investment Option specified by the Committee for this
purpose. A Participant's investment election or deemed investment election shall
become effective with respect to annual bonus amounts awarded on or after the
date on which the election is received and accepted by the Committee, and shall
remain in effect unless and until modified by a subsequent election that becomes
effective in accordance with the rules of this subsection.



    (d)

Deemed Investment of LTIP Deferrals. LTIP Deferrals under Section 3.04 and
matching contribution credits under Section 3.05 are credited to the Incentive
Stock Unit Account. The Participant is not permitted to make an investment
election with respect to LTIP Deferrals and matching contribution credits.



    (e)

Allocation of Deemed Investment Gain or Loss. On each day that the New York
Stock Exchange is open for business, or at such other times as the Committee may
prescribe (the 



 

27

<PAGE>

 

"Valuation Date"), the Account of each Participant will be credited (or charged)
based upon the investment gain (or loss) that the Participant would have
realized with respect to his or her Account since the immediately preceding
Valuation Date had the Account been invested in accordance with the terms of the
Plan and where applicable, the Participant's election. Subject to the special
rules set forth in Article V with respect to Reserve Account A, Reserve Account
B, the Incentive Stock Unit Account, the Deferred Stock Unit Account, the Base
Stock Unit Account and the Prior Plan WPS Stock Unit Account, the credit (or
charge) shall be the sum, separately calculated for each of the Investment
Options, of the product obtained by multiplying (i) the portion (if any) of the
Participant's Account as of the immediately prior Valuation Date that is deemed
to have been invested in each Investment Option, and (ii) the rate of return
experienced by that Investment Option since the immediately preceding Valuation
Date. The Committee, in its discretion, may prescribe alternate rules for the
valuation of Participant Accounts, including, without limitation, the
application of unit accounting principles.

    (f)

Reallocation of Account. Subject to Section 5.06(d), and in accordance with
rules prescribed by the Committee (which may include limitations on the timing
or frequency of reallocation transactions initiated by some or all
Participants), each Participant may elect to reallocate his or her Account
(other than the portion deemed to be invested in Reserve Account A, the Pre-July
1, 2001 Reserve Account B, the Prior Plan WPS Stock Unit Account, the Incentive
Stock Unit Account and the Deferred Stock Unit Account) among the Available
Investment Options. When selecting more than one Investment Option, the
Participant shall designate, in whole multiples of 1% or such other percentage
determined by the Committee, the percentage of his or her available Account that
is deemed to be invested in each Available Investment Option after the
investment reallocation is given effect. Once effective, a Participant's
reallocation shall remain in effect unless and until modified by a subsequent
election that becomes effective in accordance with the rules prescribed by the
Committee. Other than a reallocation of a Participant's Account pursuant to a
revised investment election submitted by the Participant, the deemed investment
allocation of a Participant will not be adjusted to reflect differences in the
relative investment return realized by the various hypothetical Investment
Options that the Participant has designated.



 

28

<PAGE>

 

    Section

6.02. Accounts are For Record Keeping Purposes Only.



    Plan Accounts and the record keeping procedures described herein serve
solely as a device for determining the amount of benefits accumulated by a
Participant under the Plan, and shall not constitute or imply an obligation on
the part of a Participating Employer to fund such benefits. In any event, a
Participating Employer may, in its discretion, set aside assets and/or
contribute to the Trust assets equal to part or all of such account balances and
invest such assets in Company stock, life insurance or any other investment
deemed appropriate. Any such assets held by the Company or the Trust shall be
and remain the sole property of the Company or the Trust, as applicable, and
except to the extent that the Trust authorizes a Participant to direct the
trustee with respect to the voting of WPS Resources Stock held in the Trust, a
Participant shall have no proprietary rights of any nature whatsoever with
respect to such assets.

 

29

<PAGE>

 

 

ARTICLE VII.

DISTRIBUTION OF PRE-2005 ACCOUNT



    Section

7.01. Distribution Election.



    (a)

Election. A Participant, at the time he or she commenced participation in the
Plan, made a distribution election with respect to his or her Pre-2005 Account.
The election specified the distribution commencement date, the distribution
period, and the distribution method applicable following the Participant's
death. Any such election was required to be consistent with the following rules
(or if the Participant failed to make a selection with respect to a particular
item, in accordance with the default rules set forth below):



> (i)
> 
> Distribution Commencement Date. Unless the Participant has selected a later
> commencement date, which in no event shall be later than the first
> distribution period following the Participant's attainment of age 72,
> distribution of a Participant's Pre-2005 Account will commence either (A)
> within 60 days following the end of the calendar year in which the Participant
> terminates employment or service from the Company and all Affiliates, or (B)
> if determined by the Committee to be consistent with the "grand-father" rules
> of Code Section 409A and if directed by the Committee for purposes of creating
> administratively consistency between the distribution provisions of Articles
> VII and VIII, within 60 days following the end of the calendar year in which
> occurs the 6 month anniversary of the date on which the Participant terminates
> employment or service from the Company and all Affiliates. For purposes of
> this Plan, a Participant who is Disabled shall be deemed to have retired or
> terminated at the conclusion of benefits under all disability income plans
> sponsored by a Participating Employer or to which a Participating 

 

30

<PAGE>

 

> Employer contributes, unless otherwise determined by the Committee.
> 
> (ii)
> 
> Distribution Period. Distributions will be made in 1 to 15 annual
> installments, as elected by the Participant.
> 
> 
> 
> (iii)
> 
> Distribution of Remaining Account Following Participant's Death. In the event
> of the Participant's death, the Participant's remaining undistributed interest
> will be distributed to the Participant's Beneficiary in accordance with the
> distribution election (single sum payment or installments) elected by the
> Participant. If the Participant had elected a single sum, the payment shall be
> made no later than March 1 following the calendar year in which occurs the
> Participant's death. If the Participant had elected an installment
> distribution, (A) any installments previously commenced to the Participant
> shall continue to the Beneficiary and (B) if installment distributions had not
> commenced as of the date of the Participant's death, payments over the
> installment period elected by the Participant shall commence to the
> Beneficiary no later than March 1 following the calendar year in which occurs
> the Participant's death.

    (b)

Effectiveness of Election. A distribution election shall be deemed made only
when it is received and accepted as complete by the Committee, and shall remain
in effect until modified by the Participant in accordance with Section 7.02
below or otherwise revoked in accordance with Plan rules.



    Section

7.02. Modified Distribution Election.



    A Participant may from time to time modify his or her distribution election
by filing a revised distribution election, properly completed and signed, with
the Committee. However, a 

 

31

<PAGE>

 

revised distribution election will be given effect only if the Participant
remains employed by a Participating Employer for twelve (12) consecutive months
following the date that the revised election is received and accepted as
complete by the Committee.

    Section

7.03. Calculation of Annual Distribution Amount.



    (a)

Pre-2001 Retirees. For any Participant who retired or terminated employment or
service prior to January 1, 2001, distribution of the Participant's Account will
be calculated and made under the distribution provisions of the Plan applicable
to the Participant on the date of the Participant's retirement or termination of
employment or service.



    (b)

Post-2000 Retirees. For a Participant who retires or terminates employment or
service after December 31, 2000, the annual distribution amount for the Pre-2005
Account, unless the Committee specifies a different or alternate method and such
different or alternate method does not result in the imposition of tax under
Code Section 409A, shall be calculated as follows:



> (i)
> 
> The annual distribution amount for the Participant's Pre-2005 Account, other
> than the portion of the Pre-2005 Account that is deemed to be invested in the
> Stock Unit Accounts (the "Distributable Account"), shall be determined by
> dividing (A) the aggregate balance in the Distributable Account as of January
> 1 of the year for which the distribution is being made, by (B) the number of
> installment payments remaining to be made under the distribution period
> selected by the Participant. Distributions shall be made in cash. The amount
> of any distribution under this Paragraph (i) will be charged pro-rata against
> the Participant's interest in each Investment Option comprising the
> Distributable Account. Notwithstanding the foregoing, the last installment
> payment of the Distributable Account shall be adjusted to take into account
> deemed investment gains or losses for the 

 

32

<PAGE>

 

 

> period between the January 1 valuation date and the date of actual payment
> according to such methods and procedures adopted by the Committee.
> 
> (ii)
> 
> The annual distribution amount for the portion of the Participant's Pre-2005
> Account that is credited to each of the Stock Unit Accounts shall be
> determined on a share basis by dividing (A) the number of WPS Resources Stock
> Units credited to the relevant Stock Unit Account as of January 1 of the year
> for which the distribution is being made (subject to subsequent adjustment
> under Section 9.02), by (B) the number of installment payments remaining to be
> made under the distribution period selected by the Participant. The
> Participant will receive shares of WPS Resources Stock equal to the annual
> distribution amount, subject only to the distribution of cash in lieu of any
> fractional WPS Resources Stock Unit. The cash payment for any fractional WPS
> Resources Stock Unit shall be determined based upon the closing price of a
> share of WPS Resources Stock on January 21 of the year in which the
> distribution is being made, as such share price is reported in the Wall Street
> Journal's New York Stock Exchange Composite Transactions listing. If January
> 21 falls on a Saturday, Sunday or holiday, the calculation of the cash portion
> of the distribution will be made based upon the closing price as reported for
> the immediately preceding business day.

     Section

7.04. Time of Distribution.



    Subject to the provisions of Sections 9.02 and 10.02, each distribution of
WPS Resources Stock made to a Participant (or Beneficiary) shall be distributed
on January 22 (or if January 22 

 

33

<PAGE>

 

falls on a Saturday, Sunday or holiday, the immediately following business day).
For distribution and tax reporting purposes, the value of WPS Resources Stock
distributed shall equal the number of shares distributed multiplied by the
closing price of WPS Resources Stock on January 21 (or if January 21 falls on a
Saturday, Sunday or holiday, the immediately preceding business day) of the year
in which the distribution is being made as reported in the Wall Street Journal's
New York Stock Exchange Composite Transaction listing. The cash portion of any
distribution will be made no later than March 1 of the year for which the
distribution is being made.

     Section

7.05. Single Sum Distribution at the Committee's Option.



    (a)

In the case of a Participant whose employment with the Company and its
Affiliates is involuntarily terminated by the Company or an Affiliate, or whose
employment with the Company and its Affiliates is mutually terminated in
accordance with a separation agreement and release between the Company or an
Affiliate and such Participant, the Committee may (but need not) direct that the
Participant's Pre-2005 Account be distributed in the form of a single sum
payment in lieu of distribution over any installment distribution period that
would otherwise apply. If so directed by the Committee, the single sum
distribution shall be made in cash and/or shares of WPS Resources Stock (as
determined in accordance with Section 7.03) and shall be made at the time
specified in Section 7.04.



    (b)

In the case of any other Participant or Beneficiary whose Pre-2005 Account and
Post-2005 Account, in the aggregate, has a value of $100,000 or less as of the
valuation date that immediately precedes the date on which distribution would
first be made to the Participant or Beneficiary, the Committee may (but need
not) direct that the Participant's Pre-2005 Account be distributed in the form
of a single sum payment in lieu of any installment distribution period that
would otherwise apply. If so directed by the Committee, the single sum
distribution shall be made in cash and/or shares of WPS Resources Stock (as
determined in accordance with Section 7.03) and shall be made at the time
specified in Section 7.04.



 

34

<PAGE>

 

 ARTICLE VIII. DISTRIBUTION OF POST-2004 ACCOUNT

    Section

8.01. Distribution Election.



    (a)

Election. A Participant, on or before December 31, 2005 or if later, at the time
he or she commences participation in the Plan, shall make a distribution
election with respect to his or her Post-2004 Account. The election shall be in
such form as the Committee shall prescribe, and shall specify the distribution
commencement date, the distribution period, and the distribution method
applicable following the Participant's death. Any such election shall be
consistent with the following rules (or if the Participant fails to make a
selection with respect to a particular item, in accordance with the default
rules set forth below):



> (i)
> 
> Distribution Commencement Date. Unless the Participant has selected a later
> commencement date, distribution of a Participant's Post-2004 Account will
> commence within 60 days following the end of the calendar year in which occurs
> the 6 month anniversary of the date on which the Participant terminates
> employment or service from the Company and all Affiliates. For purposes of
> this Plan, a Participant who is Disabled shall be deemed to have retired or
> terminated at the conclusion of benefits under all disability income plans
> sponsored by the Company or an Affiliate or to which the Company or an
> Affiliate contributes.
> 
> 
> 
> (ii)
> 
> Distribution Period. Distributions will be made in 1 to 15 annual
> installments, as elected by the Participant.
> 
> 
> 
> (iii)
> 
> Distribution of Remaining Account Following Participant's Death. In the event
> of the Participant's death, the Participant's remaining undistributed interest
> in his or her Post-2004 Account will be distributed to the Participant's
> Beneficiary in accordance with the distribution election 

 

35

<PAGE>

 

 

> (single sum payment or installments) elected by the Participant. If the
> Participant had elected a single sum, the payment shall be made no later than
> March 1 following the calendar year in which occurs the Participant's death.
> If the Participant had elected an installment distribution, (A) any
> installments previously commenced to the Participant shall continue to the
> Beneficiary and (B) if installment distributions had not commenced as of the
> date of the Participant's death, payments over the installment period elected
> by the Participant shall commence to the Beneficiary no later than March 1
> following the calendar year in which occurs the Participant's death.

    (b)

Effectiveness of Election. A distribution election shall be deemed made only
when it is received and accepted as complete by the Committee, and shall remain
in effect until modified by the Participant in accordance with Section 8.02
below or otherwise revoked in accordance such circumstances as the Plan is
permitted to accept without resulting in the imposition of tax under Code
Section 409A.



    Section

8.02. Modified Distribution Election.



    A Participant may from time to time modify his or her distribution election
with respect to his or her Post-2004 Account by filing a revised distribution
election, properly completed and signed, with the Committee. However, except to
the extent permitted under regulations promulgated by the Secretary of the
Treasury under Code Section 409A, a revised distribution election must comply
with the following rules:

    (a)

The revised distribution election may not accelerate either the time or form of
payment. For example, the revised distribution election may not change from an
installment payment to a single sum payment, or from a longer installment period
to a shorter installment period. Similarly, the revised distribution election
may not elect a distribution commencement date earlier than the distribution
commencement date applicable under the Participant's prior 



 

36

<PAGE>

 

distribution election. A revised election that does not comply with these rules
will be null and void, and will be disregarded by the Plan.

    (b)

The revised distribution election may (i) change the form of payment from a
single sum payment to installment distributions, (ii) change the form of payment
from a shorter installment period to a longer installment period, or (iii) defer
the distribution commencement date, and such a revised election will be given
effect 12 months after the date on which the election is made, but only if (i)
in the case of an election related to payment at a specified time, the revised
election is made at least 12 months prior to the date on which payment would be
made or commence in the absence of the revised election, and (ii) in the case of
any election other than one related to payment on account of Disability or
death, the first payment that is made pursuant to the revised election is
deferred for at least 5 years from the date payment would otherwise have been
made. A revised election that does not comply with these rules will be null and
void, and will be disregarded by the Plan.



    Section

8.03. Calculation of Annual Distribution Amount.



    The annual distribution amount for the Post-2004 Account shall be calculated
as follows:

    (a)

The annual distribution amount for the Participant's Post-2004 Account, other
than the portion of the Post-2004 Account that is deemed to be invested in the
Stock Unit Accounts (the "Distributable Account"), shall be determined by
dividing (A) the aggregate balance in the Distributable Account as of January 1
of the year for which the distribution is being made, by (B) the number of
installment payments remaining to be made under the distribution period selected
by the Participant. Distributions shall be made in cash. The amount of any
distribution under this subsection (a) will be charged pro-rata against the
Participant's interest in each Investment Option comprising the Distributable
Account. Notwithstanding the foregoing, the last installment payment of the
Distributable Account shall be adjusted to take into account deemed investment
gains or losses for the period between the January 1 valuation date and the date
of actual payment according to such methods and procedures adopted by the
Committee.



 

37

<PAGE>

 

    (b)

The annual distribution amount for the portion of the Participant's Post-2004
Account that is credited to each of the Post-2004 Stock Unit Accounts shall be
determined on a share basis by dividing (A) the number of WPS Resources Stock
Units credited to the relevant Stock Unit Account as of January 1 of the year
for which the distribution is being made (subject to subsequent adjustment under
Section 9.02), by (B) the number of installment payments remaining to be made
under the distribution period selected by the Participant. The Participant will
receive shares of WPS Resources Stock equal to the annual distribution amount,
subject only to the distribution of cash in lieu of any fractional WPS Resources
Stock Unit. The cash payment for any fractional WPS Resources Stock Unit shall
be determined based upon the closing price of a share of WPS Resources Stock on
January 21 of the year in which the distribution is being made, as such share
price is reported in the Wall Street Journal's New York Stock Exchange Composite
Transactions listing. If January 21 falls on a Saturday, Sunday or holiday, the
calculation of the cash portion of the distribution will be made based upon the
closing price as reported for the immediately preceding business day.



     Section

8.04. Time of Distribution.



    Subject to the provisions of Sections 9.02 and 10.02, each distribution of
WPS Resources Stock made to a Participant (or Beneficiary) shall be distributed
on January 22 (or if January 22 falls on a Saturday, Sunday or holiday, the
immediately following business day). For distribution and tax reporting
purposes, the value of WPS Resources Stock distributed shall equal the number of
shares distributed multiplied by the closing price of WPS Resources Stock on
January 21 (or if January 21 falls on a Saturday, Sunday or holiday, the
immediately preceding business day) of the year in which the distribution is
being made as reported in the Wall Street Journal's New York Stock Exchange
Composite Transaction listing. The cash portion of any distribution will be made
no later than March 1 of the year for which the distribution is being made.

    Section

8.05. Automatic Single Sum Distribution. In the case of any Participant or
Beneficiary whose Pre-2005 Account and Post-2004 Account, in the aggregate, has
a value of $100,000 or less as of the valuation date that immediately precedes
the date on which distribution would first be made to the Participant or
Beneficiary, the Participant's Post-2004 



 

38

<PAGE>

 

Account will be distributed in the form of a single sum payment on the date on
which distributions would otherwise commence, and such single sum payment shall
be in lieu of any installment distribution period that would otherwise apply;
provided that the Post-2004 Account will be so distributed only if the
Participant's Pre-2005 Account is distributed in accordance with Section 7.05.
Unless otherwise directed by the Committee, the single sum distribution shall be
made in cash and/or shares of WPS Resources Stock (as determined in accordance
with Section 8.03).

 

 

39

<PAGE>

 

ARTICLE IX.

RULES WITH RESPECT TO WPS RESOURCES STOCK
AND WPS RESOURCES STOCK UNITS



    Section

9.01. Shares Authorized.



    (a)

Subject to adjustment as provided in Section 9.02 below, the total number of
shares of WPS Resources Stock which may be distributed to Participants or
Beneficiaries pursuant to the Plan shall be seven hundred fifty thousand
(750,000), which includes two hundred fifty thousand (250,000) shares that were
previously approved by shareholders in connection with employee and director
deferred compensation plans, and five hundred thousand (500,000) shares for
which shareholder approval will be sought at the Company's 2005 annual meeting.



> (i)
> 
> The two hundred fifty thousand (250,000) shares, as adjusted as provided in
> Section 9.02 below ,that were previously approved by shareholders and to the
> extent not heretofore utilized, may be used to satisfy any obligation under
> the Plan.
> 
> 
> 
> (ii)
> 
> Of the five hundred thousand (500,000) shares for which shareholder approval
> will be sought at the Company's 2005 annual meeting, no more than two hundred
> thousand (200,000) shares, subject to adjustment as provided in Section 9.02
> below, will be issued to satisfy obligations with respect to (i) the five
> percent (5%) premium on Annual Bonus Deferrals that are allocated to the
> Incentive Stock Unit Account in accordance with Section 6.01(c), or (ii)
> employer contribution credits under Sections 3.05 and 3.06 of this Plan (or
> under the provisions of any predecessor plan) that are granted to a
> Participant without the requirement that the Participant execute a Deferral

 

40

<PAGE>

 

 

>  election to forego an equal amount of cash compensation as a condition of
> receiving such credits.

    (b)

The number of available shares shall not be reduced by or as a result of (i) any
cash distributions pursuant to the Plan or (ii) by distributions of shares of
WPS Resources Stock that are attributable to LTIP Deferrals that relate to an
award that was made under the Omnibus Plan and either has been or will be
charged against the pool of available shares under the Omnibus Plan, i.e., the
plan under which the share award was originally granted and the plan from which
the share award would have been paid except for the Participant's election to
defer delivery of the shares.



    Section

9.02. Transactions Affecting WPS Resources Stock.



    In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, stock dividend, stock split or other change in corporate
structure of the Company or a Participating Employer affecting WPS Resources
Stock, the Committee may make appropriate equitable adjustments with respect to
the WPS Resources Stock Units (if any) credited to the Stock Unit Accounts of
each Participant, including without limitation, adjusting the date as of which
such units are valued and/or distributed, as the Committee determines is
necessary or desirable to prevent the dilution or enlargement of the benefits
intended to be provided under the Plan.

    Section

9.03. No Shareholder Rights With Respect to WPS Resources Stock Units.



    Participants shall have no rights as a stockholder pertaining to WPS
Resources Stock Units credited to their Accounts. No WPS Resources Stock Unit
nor any right or interest of a Participant under the Plan in any WPS Resources
Stock Unit may be assigned, encumbered, or transferred, except by will or the
laws of descent and distribution. The rights of a Participant hereunder with
respect to any WPS Resources Stock Unit are exercisable during the Participant's
lifetime only by the Participant or his or her guardian or legal representative.

 

41

<PAGE>

 

 

ARTICLE X.

SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY



    Section

10.01. Definitions.



    For purposes of this Article X, the following terms shall have the following
respective meanings:

    (a)

An "Affiliate" of, or a person "affiliated" with, a specified person is a person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the person specified and the
term "Associate" used to indicate a relationship with any person, means (i) any
corporation or organization (other than the registrant or a majority-owned
subsidiary of the registrant) of which such person is an officer or partner or
is, directly or indirectly, the beneficial owner of 10 percent or more of any
class of equity securities, (ii) any trust or other estate in which such person
has a substantial beneficial interest or as to which such person serves as
trustee or in a similar fiduciary capacity, and (iii) any relative or spouse of
such person, or any relative of such spouse, who has the same home as such
person or who is a director or officer of the registrant or any of its parents
or subsidiaries.



    (b)

A person shall be deemed to be the "Beneficial Owner" of any securities:



> (i)
> 
> which such Person or any of such Person's Affiliates or Associates has the
> right to acquire (whether such right is exercisable immediately or only after
> the passage of time) pursuant to any agreement, arrangement, or
> under-standing, or upon the exercise of conversion rights, exchange rights, or
> other rights, warrants or options, or otherwise; provided, however, that a
> Person shall not be deemed the Beneficial Owner of, or to beneficially own,
> (A) securities tendered pursuant to a tender or exchange offer made by or on
> behalf of such Person or any of such Person's Affiliates or Associates until
> such tendered securities are accepted for purchase or (B) securities issuable
> upon exercise of Rights 

 

42

<PAGE>

 

 

> pursuant to the terms of the Company's Rights Agreement with American Stock
> Transfer & Trust Company, originally dated as of December 12, 1996 between the
> Company and Firstar Trust Company, as the same may be amended from time to
> time (or any successor to such Rights Agreement) at any time before the
> issuance of such securities;
> 
> (ii)
> 
> which such Person or any of such Person's Affiliates or Associates, directly
> or indirectly, has the right to vote or dispose of or has "beneficial
> ownership" of (as determined pursuant to Rule 13d-3 of the General Rules and
> Regulations under the Act), including pursuant to any agreement, arrangement
> or understanding; provided, however, that a Person shall not be deemed the
> Beneficial Owner of, or to beneficially own, any security under this
> subparagraph (ii) as a result of an agreement, arrangement or understanding to
> vote such security if the agreement, arrangement or understanding: (A) arises
> solely from a revocable proxy or consent given to such Person in response to a
> public proxy or consent solicitation made pursuant to, and in accordance with,
> the applicable rules and regulations under the Act and (B) is not also then
> reportable on a Schedule 13D under the Act (or any comparable or successor
> report); or
> 
> 
> 
> (iii)
> 
> which are beneficially owned, directly or indirectly, by any other Person with
> which such Person or any of such Person's Affiliates or Associates has any
> agreement, arrangement or understanding for the purpose of acquiring, holding,
> voting (except pursuant to a revocable proxy as 

 

43

<PAGE>

 

 

> described in Paragraph (ii) above) or disposing of any voting securities of
> the Company.

    (c)

A "Change in Control" shall be deemed to have occurred if:



> (i)
> 
> any Person (other than any employee benefit plan of WPS Resources Corporation
> or of any subsidiary of WPS Resources Corporation, any Person organized,
> appointed or established pursuant to the terms of any such benefit plan or any
> trustee, administrator or fiduciary of such a plan) is or becomes the
> Beneficial Owner of securities of WPS Resources Corporation representing at
> least 30% of the combined voting power of the WPS Resources Corporation's then
> outstanding securities;
> 
> 
> 
> (ii)
> 
> one-half or more of the members of the Board are not Continuing Directors;
> 
> 
> 
> (iii)
> 
> there shall be consummated any merger, consolidation, or reorganization of WPS
> Resources Corporation with any other corporation as a result of which less
> than 50% of the outstanding voting securities of the surviving or resulting
> entity are owned by the former shareholders of WPS Resources Corporation other
> than a shareholder who is an Affiliate or Associate of any party to such
> consolidation or merger;
> 
> 
> 
> (iv)
> 
> there shall be consummated any merger of WPS Resources Corporation or share
> exchange involving WPS Resources Corporation in which WPS Resources
> Corporation is not the continuing or surviving corporation other than a merger
> of WPS Resources Corporation in which each of the holders of WPS Resources
> Corporation's Common Stock 

 

44

<PAGE>

 

 

> immediately prior to the merger have the same proportionate ownership of
> common stock of the surviving corporation immediately after the merger;
> 
> (v)
> 
> there shall be consummated any sale, lease, exchange or other transfer (in one
> transaction or a series of related transactions) of all, or substantially all,
> of the assets of WPS Resources Corporation to a Person which is not a wholly
> owned subsidiary of WPS Resources Corporation; or
> 
> 
> 
> (vi)
> 
> the shareholders of WPS Resources Corporation approve any plan or proposal for
> the liquidation or dissolution of WPS Resources Corporation.

    (d)

"Continuing Directors" means (i) any member of the Board of Directors of WPS
Resources Corporation who was a member of such Board on May 1, 1997, (ii) any
successor of a Continuing Director who is recommended to succeed a Continuing
Director by a majority of the Continuing Directors then on such Board, and
(iii) additional directors elected by a majority of the Continuing Directors
then on such Board.



    (e)

"Person" means any individual, firm, partnership, corporation or other entity,
including any successor (by merger or otherwise) of such entity, or a group of
any of the foregoing acting in concert.



    Section

10.02. Amendments in Connection with a Change in Control.



    (a)

Board Authority to Amend Plan. Prior to the occurrence of a Change in Control,
the Board may exercise its authority under Section 11.06 to amend the Plan,
including, to the extent deemed necessary or desirable by the Board in
anticipation of a Change in Control, to amend the Plan to eliminate WPS
Resources Stock Units and cause the value of such units as of the Amendment Date
(such value to be determined under Section 5.06(c)) to be reallocated to Reserve
Account B. The term "Amendment Date" means the date on which an amendment to



 

45

<PAGE>

 

the Plan is validly adopted or the date on which the amendment is or purports to
be effective, whichever is later.

    (b)

Automatic Amendments. The Plan shall automatically be amended upon a Change in
Control to provide that:



> (i)
> 
> the rate of interest equivalent to be credited with respect to Reserve Account
> A for each month following the Change in Control shall be the greater of (A)
> the rate of interest equivalent otherwise applicable with respect to Reserve
> Account A if such amount were calculated based upon the consolidated return on
> common shareholders equity of the Company (including for this purpose any
> successor corporation that is the survivor of a merger with the Company or any
> successor to that corporation) and all subsidiaries, or (B) a rate equal to
> two (2) percentage points above the prime lending rate at US Bank Milwaukee,
> Milwaukee, Wisconsin (or any successor thereto) as of the last business day of
> that month; and
> 
> 
> 
> (ii)
> 
> the rate of interest equivalent to be credited with respect to Reserve Account
> B for each month following the Change in Control shall be the greater of (A)
> the rate of interest equivalent otherwise applicable with respect to Reserve
> Account B if such amount were calculated based upon the consolidated return on
> common shareholders equity of the Company (including for this purpose any
> successor corporation that is the survivor of a merger with the Company or any
> successor to that corporation) and all subsidiaries, or (B) a rate equal to
> two (2) percentage points above the prime lending rate at US Bank Milwaukee,
> Milwaukee, Wisconsin (or any successor thereto) as of the 
> 
> 
> 
>  
> 
> 46
> 
> <PAGE>
> 
>  
> 
> last business day of that month. The minimum rate of interest equivalent under
> clause (B) shall cease to apply on the third anniversary of the Change in
> Control in the event that the Participant is actively employed by the Company
> (including for this purpose any successor corporation or entity that is the
> survivor of a merger with the Company), or by any subsidiary or affiliate of
> the Company or such successor, on such date.

    (c)

Prohibition on Certain Amendments. Notwithstanding the foregoing, on or after a
Change in Control, the Board or Company (including for this purpose any
successor corporation or entity that is the survivor of a merger with the
Company or to which sponsorship of the Plan is transferred following a Change in
Control, or the board of directors or other managing body of any such entity)may
not, without the written consent of the affected Participant (or in the case of
a deceased Participant, the Participant's Beneficiary) amend the Plan or take an
action to terminate the Plan that would:



> (i)
> 
> Result in a decrease in the number of, or a change in the type of, Available
> Investment Options that were made available under the Plan immediately prior
> to the Change of Control; or
> 
> 
> 
> (ii)
> 
> Cause the Accounts to be valued under Section 6.01(e) less frequently than
> quarterly; or
> 
> 
> 
> (iii)
> 
> Impair or otherwise limit a Participant's rights to reallocate his or her
> Accounts under Section 6.01(f) as in effect on the date immediately prior to
> the Change in Control; or
> 
> 
> 
> (iv)
> 
> Decrease the interest rate credited under Reserve Account A or Reserve Account
> B as determined pursuant to subsection (b) above, except as specifically
> provided therein;

 

47

<PAGE>

 

 

> (v)
> 
> Eliminate or reduce the distribution options made available under Articles VII
> and VIII or otherwise terminate any distribution elections then in effect; or
> 
> 
> 
> (vi)
> 
> Modify the provisions of Sections 10.03 and 10.04 in a manner detrimental or
> potentially detrimental to a Participant (or Beneficiary), except and only to
> the extent that modification is necessary to comply with applicable law.

    Section

10.03. Maximum Payment Limitation.



    (a)

Limit on Payments. Except as provided in subsection (b) below, if any portion of
the payments or benefits described in this Plan or under any other agreement
with or plan of the Company (in the aggregate, "Total Payments"), would
constitute an "excess parachute payment", then the Total Payments to be made to
the Participant shall be reduced such that the value of the aggregate Total
Payments that the Participant is entitled to receive shall be one dollar ($1)
less than the maximum amount which the Participant may receive without becoming
subject to the tax imposed by Section 4999 of the Code or which the Company may
pay without loss of deduction under Section 280G(a) of the Code; provided that
this Section shall not apply in the case of a Participant who has in effect a
valid employment contract providing that the Total Payments to the Participant
shall be determined without regard to the maximum amount allowable under Section
280G of the Code. The terms "excess parachute payment" and "parachute payment"
shall have the meanings assigned to them in Section 280G of the Code, and such
"parachute payments" shall be valued as provided therein. Present value shall be
calculated in accordance with Section 280G(d)(4) of the Code. Within forty (40)
days following delivery of notice by the Company to the Participant of its
belief that there is a payment or benefit due the Participant which will result
in an excess parachute payment as defined in Section 280G of the Code, the
Participant and the Company, at the Company's expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel selected by
the Company's independent auditors and acceptable to the Participant in his or
her sole discretion (which may be regular outside counsel to the Company), which
opinion sets forth (A) the amount of the Base Period 



 

48

<PAGE>

 

Income, (B) the amount and present value of Total Payments and (C) the amount
and present value of any excess parachute payments determined without regard to
the limitations of this Section. As used in this Section, the term "Base Period
Income" means an amount equal to the Participant's "annualized includible
compensation for the base period" as defined in Section 280G(d)(1) of the Code.
For purposes of such opinion, the value of any noncash benefits or any deferred
payment or benefit shall be determined by the Company's independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Participant. Such opinion shall be addressed to the Company
and the Participant and shall be binding upon the Company and the Participant.
If such opinion determines that there would be an excess parachute payment, the
payments hereunder that are includible in Total Payments or any other payment or
benefit determined by such counsel to be includible in Total Payments shall be
reduced or eliminated as specified by the Participant in writing delivered to
the Company within thirty days of his or her receipt of such opinion or, if the
Participant fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Company shall obtain, at the Company's expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. If the provisions of Sections 280G and 4999 of
the Code (or any successor provisions) are repealed without succession, then
this Section shall be of no further force or effect.

    (b)

Employment Contract Governs. The provisions of subsection (a) above shall not
apply to a Participant whose employment is governed by an employment contract
that provides for Total Payments in excess of the limitation described in
subsection (a) above.



    Section

10.04. Resolution of Disputes.



    If, after a Change in Control, (a) a dispute arises with respect to the
enforcement of the Participant's rights under the Plan, or (b) any legal
proceeding shall be brought to enforce or interpret any provision contained in
the Plan or to recover damages for breach of the Plan, in 

 

49

<PAGE>

 

either case so long as the Participant is not acting in bad faith or otherwise
pursuing a course of action that a reasonable person would determine to be
frivolous, the Participant shall recover from the Company any reasonable
attorneys' fees and necessary costs and disbursements incurred as a result of
such dispute or legal proceeding ("Expenses"), and prejudgment interest on any
money judgment obtained by the Participant calculated at the rate of interest
announced by US Bank Milwaukee, Milwaukee, Wisconsin (or any successor thereto),
from time to time as its prime or base lending rate from the date that payments
to the Participant should have been made under this Plan. Within ten (10) days
after the Participant's written request therefor, the Company shall pay to the
Participant, or such other person or entity as the Participant may designate in
writing to the Company, the Participant's Expenses in advance of the final
disposition or conclusion of any such dispute or legal proceeding. In the case
of a deceased Participant, this Section shall apply with respect to the
Participant's Beneficiary or estate.

 

50

<PAGE>

 

 

ARTICLE XI.

GENERAL PROVISIONS



    Section

11.01. Administration.



    The Committee shall administer and interpret the Plan and supervise
preparation of Participant elections, forms, and any amendments thereto. To the
extent necessary to comply with applicable conditions of Rule 16b-3, the
Committee shall consist of not less than two members of the Board, each of whom
is also a director of the Company and qualifies as a "non-employee director" for
purposes of Rule 16b-3. If at any time the Committee shall not be in existence
or not be composed of members of the Board who qualify as "non-employee
directors", then all determinations affecting Participants who are subject to
Section 16 of the Exchange Act shall be made by the full Board, and all
determinations affecting other Participants shall be made by the Board or a duly
designated officer of the Board. The Committee may, in its discretion, delegate
any or all of its authority and responsibility; provided that the Committee
shall not delegate authority and responsibility with respect to non-ministerial
functions that relate to the participation by Participants who are subject to
Section 16 of the Exchange Act at the time any such delegated authority or
responsibility is exercised. To the extent of any such delegation, any
references herein to the Committee shall be deemed references to such delegee.
Interpretation of the Plan shall be within the sole discretion of the Committee
and shall be final and binding upon each Participant and Beneficiary. The
Committee may adopt and modify rules and regulations relating to the Plan as it
deems necessary or advisable for the administration of the Plan. If any delegee
of the Committee shall also be a Participant or Beneficiary, any determinations
affecting the delegee's participation in the Plan shall be made by the
Committee.

    Section

11.02. Restrictions to Comply with Applicable Law.



    (a)

General Restrictions. Notwithstanding any other provision of the Plan, the
Company shall have no liability to deliver any shares of WPS Resources Stock
under the Plan or make any payment unless such delivery or payment would comply
with all applicable laws and the applicable requirements of any securities
exchange or similar entity. In addition, transactions under the Plan are
intended to comply with all applicable conditions of Rule 16b-3 under the
Exchange Act. The Committee shall administer the Plan so that transactions under
the Plan will be exempt from Section 16 of the Exchange Act, and shall have the
right to restrict any 



 

51

<PAGE>

 

transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption to be met.

    (b)

Restriction on Transfer. Shares of WPS Resources Stock issued under the Plan may
not be sold or otherwise disposed of except (i) pursuant to an effective
registration statement under the Act, or in a transaction which, in the opinion
of counsel for the Company, is exempt from registration under the Act; and (ii)
in compliance with state securities laws. Further, as a condition to issuance of
shares of WPS Resources Stock under the Plan, the Participant, his or her
Beneficiary or his or her heirs, legatees or legal representatives, as the case
may be, shall, if the Committee deems it necessary, execute and deliver to the
Company a restrictive stock transfer agreement in such form, and subject to such
terms and conditions, as shall be reasonably determined or approved by the
Committee, which agreement, among other things, may impose certain restrictions
on the sale or other disposition of any shares of stock acquired under the Plan.
The Committee may waive the foregoing restrictions, in whole or in part, in any
particular case or cases or may terminate such restrictions whenever the
Committee determines that such restrictions afford no substantial benefit to the
Company.



    (c)

Additional Restrictions; Legends. All shares of WPS Resources Stock delivered
under the Plan shall be subject to such stock transfer orders and other
restrictions as the Committee may deem advisable under the Plan and any
applicable federal or state securities laws, and the Committee may cause a
legend or legends to be put on any certificates to make appropriate references
to such restrictions.



    Section

11.03. Claims Procedures.



    (a)

If a Participant, or Beneficiary (the "claimant") believes that he is entitled
to a benefit under the Plan that is not provided, the claimant or his or her
legal representative shall file a written claim for such benefit with the
Committee. The Committee shall review the claim within 90 days following the
date of receipt of the claim; provided that the Committee may determine that an
additional 90-day extension is necessary due to circumstances beyond the
Committee's control, in which event the Committee shall notify the claimant
prior to the end of the initial period that an extension is needed, the reason
therefor and the date by which the Committee expects to render a decision. If
the claimant's claim is denied in whole or part, the 



 

52

<PAGE>

 

Committee shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and a
description of the Plan's review procedures (as set forth in subsection (b)) and
the time limits applicable to such procedures, including a statement of the
claimant's right to bring a civil action under section 502(a) of ERISA following
an adverse determination upon review.

    (b)

The claimant has the right to appeal the Committee's decision by filing a
written appeal to the Committee within 60 days after claimant's receipt of the
decision or deemed denial. The claimant will have the opportunity, upon request
and free of charge, to have reasonable access to and copies of all documents,
records and other information relevant to the claimant's appeal. The claimant
may submit written comments, documents, records and other information relating
to his or her claim with the appeal. The Committee will review all comments,
documents, records and other information submitted by the claimant relating to
the claim, regardless of whether such information was submitted or considered in
the initial claim determination. The Committee shall make a determination on the
appeal within 60 days after receiving the claimant's written appeal; provided
that the Committee may determine that an additional 60-day extension is
necessary due to circumstances beyond the Committee's control, in which event
the Committee shall notify the claimant prior to the end of the initial period
that an extension is needed, the reason therefor and the date by which the
Committee expects to render a decision. If the claimant's appeal is denied in
whole or part, the Committee shall provide written notice to the claimant of
such denial. The written notice shall include the specific reason(s) for the
denial; reference to specific Plan provisions upon which the denial is based; a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claimant's claim; and a statement of the claimant's
right to bring a civil action under section 502(a) of ERISA.



 

53

<PAGE>

 

    Section

11.04. Participant Rights Unsecured.



    (a)

Unsecured Claim. The right of a Participant or the Participant's Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his or her Account or any other specific assets of a Participating
Employer. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by
will or the laws of descent and distribution. The rights of a Participant
hereunder are exercisable during the Participant's lifetime only by the
Participant or his or her guardian or legal representative.



    (b)

Contractual Obligation. The Company may authorize the creation of a trust or
other arrangements to assist it in meeting the obligations created under the
Plan. However, any liability to any person with respect to the Plan shall be
based solely upon any contractual obligations that may be created pursuant to
the Plan. No obligation of a Participating Employer shall be deemed to be
secured by any pledge of, or other encumbrance on, any property of a
Participating Employer. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between a Participating Employer and any
Participant or Beneficiary, or any other person.



    Section

11.05. Income Tax Withholding.



    The amount actually distributed to the Participant will be reduced by
applicable income tax withholding (if any). Unless the Participant has made a
contrary election with the consent of the Committee, income tax on the entire
annual distribution amount will be withheld from the cash portion of the
distribution, and WPS Resources Stock will be used to satisfy withholding
obligations only to the extent that the cash portion of the distribution is
insufficient for this purpose. Further, no later than the date as of which an
amount first becomes includible in the income of the Participant for employment
tax purposes, the Participant shall pay or make arrangements satisfactory to the
Committee regarding the payment of any such tax.

    Section

11.06. Amendment or Termination of Plan.



    (a)

There shall be no time limit on the duration of the Plan.



 

54

<PAGE>

 

    (b)

Except as otherwise limited pursuant to Section 10.02, the Board (or where
specified herein, the Committee) may at any time amend the Plan, including but
not limited to modifying the terms and conditions applicable to (or otherwise
eliminating) Deferrals or contribution credits to be made on or after the
amendment date; provided, however, that no amendment or termination may reduce
or eliminate any Account balance accrued to the date of such amendment or
termination (except as such Account balance may be reduced as a result of
investment losses allocable to such Account).



    (c)

Subject to Section 10.02, the Board may terminate the Plan in accordance with
and subject to the following rules:



> (i)
> 
> Prior to January 1, 2006, the Board at any time may terminate the Plan and
> require that all benefits accrued be currently distributed to Participants and
> Beneficiaries in a single sum without regard to a Participant's prior election
> as to the form and timing of benefit payments.
> 
> 
> 
> (ii)
> 
> Effective January 1, 2006, and except as provided in Paragraph (iii) below or
> except as otherwise permitted in regulations promulgated by the Secretary of
> the Treasury under Code Section 409A, any action that purports to terminate
> the Plan shall instead be construed as an amendment to discontinue further
> Deferrals and contributions credits, but the Plan will continue to operate, in
> accordance with its terms as from time to time amended in accordance with
> Sections 10.02 and 11.06, and in accordance with applicable Participant
> elections, with respect to the Participant's Account as accumulated through
> the date of termination and as thereafter adjusted to reflect post-termination
> earnings or losses. Except as provided in Paragraph (iii) below or except as
> otherwise permitted in regulations promulgated by the Secretary of 

 

55

<PAGE>

 

 

> the Treasury under Code Section 409A, in no event shall any such action
> purporting to terminate the Plan form the basis for accelerating distributions
> to Participants and Beneficiaries.
> 
> (iii)
> 
> The Committee may (but need not) terminate the Plan and require that all
> benefits accrued be currently distributed to Participants and Beneficiaries in
> a single sum without regard to a Participant's prior election as to the form
> and timing of benefit payments, if such termination and distribution occurs
> within 12 months of a "change in control event", or within such other period
> as permitted under regulations promulgated by the Secretary of the Treasury
> under Code Section 409A. For purposes of this Paragraph (iii), the term
> "change in control event" has the meaning specified by the Secretary of the
> Treasury for purposes of Code Section 409A, and a Change in Control (as
> defined in Section 10.01 does not necessarily constitute a "change in control
> event" as defined for purposes of Code Section 409A. A Change in Control (as
> defined in Section 10.01 shall be a permissible basis for terminating the Plan
> and distributing the value of Accounts only if such transaction or event also
> constitutes a "change in control event" as that term is defined for purposes
> of Code Section 409A.

    Section

11.07. Administrative Expenses.



    Costs of establishing and administering the Plan will be paid by the
Participating Employers.

 

56

<PAGE>

 

    Section

11.08. Effect on Other Employee Benefit Plans.



    Deferrals credited to a Participant's Account under this Plan shall not be
considered "compensation" for the purpose of computing benefits under any
qualified retirement plan maintained by a Participating Employer, but shall be
considered compensation for welfare benefit plans, such as life and disability
insurance programs sponsored by a Participating Employer, unless otherwise
specifically provided by the terms of such plan.

    Section

11.09. Successors and Assigns.



    This Plan shall be binding upon and inure to the benefit of the
Participating Employers, their successors and assigns and the Participants and
their heirs, executors, administrators, and legal representatives.

    Section

11.10. Right of Offset.



    The Company shall have the right to offset from the benefits payable
hereunder any amount that the Participant owes to the Company or Affiliate or
other entity in which the Company or an Affiliate maintains an ownership
interest. The Company may effectuate the offset without the consent of the
Participant (or the Participant's spouse or Beneficiary, in the event of the
Participant's death).

 

57

<PAGE>

 